DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 has been considered and are addressed in the new rejection stated below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated b Wernersson et al. (US 2021/0280700) (“Wernersson”).
With regard to claim 1, figures 1A-1G of Wernersson disclose a method for manufacturing a semiconductor device (“vertical MOSFET”, par [0088]), comprising: forming a source layer (“source”, par [0010]) on a semiconductor substrate 101; forming a channel layer (“channel”, par [0007]) stacked on top of the source layer (“source”, par [0010]); forming a drain layer (“drain”, par [0009]) stacked on top of the channel layer (“channel”, par [0007]); patterning (“vertical nanowire 102 may also be defined by etching a semiconductor wafer in a top-down process”, par [0089]) the source (“source”, par [0010]), channel (“channel”, par [0007]) and drain layers (“drain”, par [0009]) into at least one fin 102; forming a cap layer 118 on a lower portion of the at least one fin 102 comprising the source layer (“source”, par [0010]) and part of the channel layer (“channel”, par [0007]); and forming (“gate stack layer 110 covers remaining portions of the dielectric layer 118 and exposed portions of the nanowire 102”, par [0095]) a gate structure 114 comprising a gate dielectric layer (“high-k dielectric”, par [0095]) and a gate conductor (“metal layer”, par [0095]) on the at least one fin 102 and on the cap layer 118; wherein the cap layer 118 is positioned between the lower portion of the at least one fin 102 and the gate dielectric layer (“high-k dielectric”, par [0095]); and wherein the cap layer 118 extends perpendicularly with respect to a top surface of the semiconductor substrate 101 along a lateral side of the at least one fin 102 to an uppermost height below the top of the channel layer (“channel”, par [0007]).
With regard to claim 2, figures 1A-1G of Wernersson disclose forming a spacer layer 108 covering an upper portion of the at least one fin 102 comprising the drain layer (“drain”, par [0009]) and another part of the channel layer (“channel”, par [0007]).
With regard to claim 8, figures 1A-1G of Wernersson disclose the cap layer 118 has a larger band gap (SiO2 has a greater bandgap than III-V semiconductors, par [0089],[0091]) than a band gap of the source (“source”, par [0010]) and channel layers (“channel”, par [0007]).
With regard to claim 10, figures 1A-1G of Wernersson disclose that the at least one fin 102 extends perpendicularly with respect to the top surface of the semiconductor substrate 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wernersson et al. (US 2021/0280700) (“Wernersson”) in view of Loh et al. (US 2013/0320427) (“Loh”).
With regard to claims 9, Wernersson does not disclose doping the source and drain layers to have opposite doping types from each other.
However, figs. 2 and 12A of Loh discloses doping the source (“p+ source region”, par [0042]) and drain layers (“n+ drain region”, par [0042]) to have opposite doping types from each other.
Therefore, it would have been obvious to one of ordinary skill in the art to form the nanowire of Wernersson with the doping as taught in Loh in order to provide a tunnel field-effect transistor.  See par [0042] of Loh. 

Allowable Subject Matter
Claims 3-6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 7 is that Wernersson et al. (US 2021/0280700) (“Wernersson”) and Loh et al. (US 2013/0320427) (“Loh”) do not disclose that the cap layer comprises one of indium phosphide (InP) and aluminum gallium arsenide (AlGaAs).
The primary reason for the allowance of claim 13 is that Wernersson and Loh do not disclose epitaxially growing a cap layer on a lower portion of the at least one fin comprising the source layer and part of the channel layer; and wherein the cap layer extends perpendicularly with respect to the top surface of the semiconductor substrate along a lateral side of the at least one fin to an uppermost height below the top of the channel layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             8/31/2022